                Case 5:19-cv-00277-SLP Document 1 Filed 03/25/19 Page 1 of 12



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

ELBRYAN DEAMBRE NEAL,                                 )
                 Plaintiff,                           )
                                                      )
vs.                                                   )
                                                             Case No. CIV-19-277-SLP
                                                      )
DAVID PRATER,                                         )
District Attorney for the Seventh                     )
Judicial District of Oklahoma; and                    )
in his individual capacity                            )
                            Defendant.                )


                CIVIL RIGHTS COMPLAINT PURSUANT TO 42 U.S.C. § 1983

           COMES NOW the Plaintiff, ELBRYAN DEAMBRE NEAL, ODOC # 500033, a

State prisoner, through his attorney of record, Debra K. Hampton, and submits a Civil

Rights Complaint against the above-named Defendant. The Plaintiff alleges and states as

follows:

      I.            JURISDICTION AND VENUE

           1.       The cause of this action is brought under 42 U.S.C. § 1983 with this Court

having jurisdiction under 42 U.S.C. § 1331 and 28 U.S.C. §§ 1343. This Court has

supplemental jurisdiction under 28 U.S.C. § 1367 over state law claims asserted herein.

Also, under the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq

           2.       Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to Plaintiff’s claims occurred in this District.




                                                  1
            Case 5:19-cv-00277-SLP Document 1 Filed 03/25/19 Page 2 of 12



    II.          PREVIOUS FEDERAL CIVIL ACTIONS OR APPEALS

          The Plaintiff has not previously filed any other actions in Federal Court for a Civil

Rights Complaint under § 1983. The Plaintiff has filed a civil action seeking habeas relief

in this Court.

   III.          THE PARTIES TO THIS COMPLAINT:

       A.    The Plaintiff, ELBRYAN DEAMBRE NEAL, ODOC # 500033, is a state
prisoner, who currently resides at the Cimarron Correctional Facility, 3200 S. Kings
Highway, Cushing, OK 74023.

        B.     The Defendant, David Prater, District Attorney for the Seventh Judicial
District of Oklahoma, and in his individual capacity was working under color of State law
at the time the allegations arose. West v. Atkins, 487 U.S. 42 (1988). The Defendant is a
resident of the State of Oklahoma.

   IV.           STATEMENT OF THE CASE

          Plaintiff, represented by counsel, was tried by jury and convicted of the following

crimes, as charged in the above-referenced case: Conspiracy to Commit Robbery with a

Firearm (Count 1); Attempted Robbery with a Firearm (Count 2); Kidnapping (Count 5);

Burglary in the First Degree (Count 8); and Assault with a Dangerous Weapon (Count 9).

On December 5, 2014, the Honorable Donald L. Deason, who presided over trial, sentenced

Plaintiff in accordance with the jury’s verdict to ten (10) years imprisonment for each

Counts 1 and 9, life imprisonment for Count 2, twenty (20) years imprisonment for each

Counts 5 and 8 and ordered the sentences to be served consecutively. The Court of Criminal

Appeals affirmed Plaintiff’s Judgment and Sentence. Neal v. State, F-2014-1035 (April 29,

2016) (not for pub.).




                                                2
           Case 5:19-cv-00277-SLP Document 1 Filed 03/25/19 Page 3 of 12



         On October 2, 2017, Plaintiff, through the undersigned filed a Motion for DNA

Testing requesting forensic testing of DNA evidence that was collected from a cell phone

that was allegedly touched by Plaintiff. On December 1, 2017, the State filed a Response

to the Motion for Post-Conviction DNA Testing. On December 11, 2017, Plaintiff filed a

Supplemental Motion specifically requesting DNA testing of the Samsung cell phone

collected from the victim’s vehicle.

         On December 7, 2018, Plaintiff filed an appeal [Exhibit 3] to the OCCA from the

denial in the district court. On March 8, 2019, the OCCA issued an Order affirming the

denial of DNA testing. [Exhibit 2].

    V.         STATEMENT OF FACTS

       Jennifer Harjo, a victim, was the general manager at Genghis Grill in Northwest

Oklahoma City on the date of the alleged offense. [Tr. II 42]. Ms. Harjo testified she left

the restaurant around 11:00 p.m. and drove to her home in Edmond, OK. [Tr. II 44]. Her

mother, sister and nephew were at the house. After arriving home, Ms. Harjo was getting

something to eat in the kitchen when the front door was kicked open prompting her mother

to scream. [Tr. II 45]. A black man yelled “get down”, and she saw a gun. [Tr. II 46]. She

got down on her knees with her head down and her hands up in the air. The man had on a

red pair of shoes. The man told her he wanted “the money.” Ms. Harjo tried to get money

out of her wallet but the money he wanted was from the restaurant. [Tr. II 47-48]. He did

not take the $30.00 she tried to give him. [Tr. II 48]. Ms. Harjo left the house with the man

with a gun and took her blue Mini-Cooper back to Genghis Grill. [Tr. II 50-1].



                                             3
         Case 5:19-cv-00277-SLP Document 1 Filed 03/25/19 Page 4 of 12



       While they drove through the apartment complex the gunman used his cellphone to

get ahold of the other man still at Harjo’s house. [Tr. II. 61]. Harjo was able to jump from

the Mini-Cooper. Later a cell-phone not belonging to Harjo was found in the Mini-Cooper.

[Tr. II. 72-73, 209]. [State’s exhibit 37]. This was a black Samsung cell phone containing

biological evidence.

       Campbell Ruddick from the Oklahoma City Police Department DNA lab testified

he developed a usable profile from a sample taken from an interior passenger door of the

Mini-Cooper. [Tr. II 191-192]. That profile belonged to a man but did not match the

Plaintiff’s DNA profile. [Tr. II 193]. Plaintiff argues the probability the sample taken from

Ms. Harjo’s car and the biological material obtained in the cell phone will conclusively

establish who committed the offense.

       Harjo testified that she tried not to look at the man with the gun. [Tr. II 74]. The

night of her abduction, Ms. Harjo told police the gunman was a tall, black man with a

mustache. [Tr. II. 79]. She further told police she did not get a good look at him. [Tr. II

79]. The only thing she told police about what the assailant was wearing, was that it was

dark clothing. [Tr. II 79]. At preliminary hearing, she testified that she looked at his eyes

for a split second. [P. Tr. 14]. She testified that she looked at his eyes for one or two

seconds. [Tr. II. 86]. Based on observing the gunman’s eyes for a split-second Harjo

identified Mr. Neal as the perpetrator of these crimes. [Tr. II. 5] Plaintiff denied any

involvement in this incident and gave an alibi for the night it occurred. [Tr. II 203]. Mr.

Gordon with Oklahoma City Police Department examined the data from two phones,

including the black Samsung and the co-defendant’s black iPhone. Gordon identified a call

                                             4
             Case 5:19-cv-00277-SLP Document 1 Filed 03/25/19 Page 5 of 12



made from the black Samsung to the Plaintiff’s mother’s phone number [obtained by

Detective Guthrie]. [Tr. III 49].

           The Plaintiff’s sister, Eldanae Neal, testified to support the alibi that the Plaintiff

had discussed with Detective Guthrie during his custodial interview, which did not support

Mr. Gordon’s testimony the Plaintiff’s phone had been used at 11:26 p.m. to contact

Liberty or even call Liberty. Ms. Neal testified that on February 16, 2013, she had a date

and left her mom’s house around 6:00 p.m. [Tr. III 85]. Her brother was at the house when

she left. [Tr. III 86]. When she returned Mr. Neal was outside in front of their house. Ms.

Neal introduced her brother to her date. After her date left Mr. Neal and his sister went into

the house and watched television. [Tr. III 86]. She recalled that she went to bed sometime

between midnight and 1:00 a.m. Mr. Neal was home the entire time she was there. [Tr. III

87].

    VI.           GROUND I:

                  PLAINTIFF’S FOURTEENTH AMENDMENT RIGHT
                  TO DUE PROCESS WAS VIOLATED FOR REFUSING
                  TO PROVIDE DNA TESTING HE REQUESTED
                  WHICH RESULED IN THE CONSTITUTIONAL
                  INADEQUACY OF ACCESS TO DNA EVIDENCE.

    VII.          FACTS ENTITLING PLAINTIFF TO RELIEF 1

           Plaintiff applied for post-conviction relief in state court requesting forensic “DNA”

deoxyribonucleic acid testing of biological material secured in the investigation, that was




1
  Fed. R. Civ. P. 8 (a)(2) only requires a short and plain statement of the claim showing
that the pleader is entitled to relief;
                                                  5
         Case 5:19-cv-00277-SLP Document 1 Filed 03/25/19 Page 6 of 12



not tested, under 22 O.S. 2013 §1373. 2 Plaintiff also attached a Sworn Affidavit asserting

he is seeking DNA testing to establish he is “factually innocent.” The state district court

found Plaintiff to be eligible to petition for DNA testing under 22 O.S. § 1373.2. Plaintiff

sought three items of evidence for DNA testing:

       (1) DNA evidence collected from the Samsung cell phone;

       (2) the Samsung cell phone 3 itself (for DNA analysis); and [Exhibit 1 4]

       (3) a swab taken from a seat lever in the victim’s car.

       The District Court determined neither the Samsung phone, nor the seat lever were

ever swabbed for DNA. Plaintiff argued in state court because the Samsung phone still

exists, DNA can be obtained from that evidence. The Court found the items that Plaintiff

wanted to test were non-existent items and denied his request. This denial was a violation

of his constitutional rights to due process. Plaintiff argued that biological evidence can be

obtained from this cell phone with the state court finding there was no sample taken from

the phone and the statute did not allow testing of inanimate objects this ruling was

unconstitutional infringing upon the Fourteenth Amendment. Further, pursuant to 22

O.S.2013 § 1373.1(1) under the “Post-Conviction DNA Act” defines terms “Biological

material” as follows:

               1.     “Biological material” means the contents of a sexual assault
       evidence collection kit as well as any item that contains or includes blood,
       semen, hair, saliva, skin tissue, fingernail scrapings or parings, bone, bodily
       fluids or other identifiable biological material that was collected as part of the

2
  “Post-Conviction DNA Act.”
3
  The phone is presently in the custody of the Oklahoma City Police Department. (See
State’s Exh. 3, Item #9).
4
  District Court Order denying post-conviction DNA testing.
                                              6
         Case 5:19-cv-00277-SLP Document 1 Filed 03/25/19 Page 7 of 12



       criminal investigation or may reasonably be used to incriminate or exculpate
       any person for an offense and that may be suitable for forensic DNA testing.
       This definition applies whether the material was catalogued separately
       including, but not limited to, on a swab, a slide or on any other evidence;

       Plaintiff’s challenge is attacking the constitutionality of Oklahoma’s post-

conviction DNA testing statutes and the adequacy of access to biological material. See

Okla. Stat. tit. 22 §§ 1373-1373.7. A federal challenge to the adequacy of state-law

procedures for post-conviction DNA testing is not within the “limited grasp” of the Rooker-

Feldman 5 doctrine. See Skinner v. Switzer, 562 U.S. 521 (2011).

       Plaintiff argues with the State Court finding that he was eligible to petition for DNA

testing also raises constitutional concerns to Oklahoma’s DNA testing statute pursuant to

22 O.S.2013 § 1373.2(B)(1) under Eligibility and Procedures for Post-Conviction DNA

Testing which provides:

       B.     A convicted person may request forensic DNA testing of any
       biological material secured in the investigation or prosecution attendant to
       the conviction that:

              1.     Was not previously subjected to DNA testing; or

              2.     Although previously subjected to DNA testing, can be
                     subjected to testing with newer testing techniques that provide
                     a reasonable likelihood of results that are more accurate and
                     probative than the results of the previous DNA test.

       The fact there is a Samsung phone that contains biological material, this evidence

was secured in the investigation and § 1373.1(1) would permit Plaintiff to have that

evidence analyzed. § 1373.2(B) also gives an entitlement to DNA testing. Further, to show


5
 Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court of
Appeals v. Feldman, 460 U.S. 462 (1983).
                                             7
          Case 5:19-cv-00277-SLP Document 1 Filed 03/25/19 Page 8 of 12



entitlement to relief, Plaintiff must first demonstrate that state law created a liberty interest

in demonstrating innocence with new evidence. See Dist. Attorney's Office for Third

Judicial Dist. v. Osborne, 557 U.S. 52, 68 (2009). A liberty interest has been established

under 22 O.S. § 1373.5(A) as “it allows for the vacation of a conviction, or other

appropriate relief, upon a showing of favorable DNA test results” because this statute

creates a liberty interest in demonstrating innocence with new evidence. Osborne, 557 U.S.

at 68. See Wilkinson v. Dotson, 544 U.S. 74 (2005).

       Plaintiff is not attacking his conviction only the inadequacy of access to DNA

evidence. As required by 22 O.S. § 1373.4, the sentencing court shall hold a hearing to

determine whether Plaintiff’s request for DNA forensic testing will be ordered. After the

State Court found that the Samsung phone was in possession of Oklahoma City Police

Department found the items sought to be tested were nonexistent citing 22 O.S. §

1373.4(A)(3). This finding is objectively unreasonable in light that the phone contains

biological material secured in this investigation. The State Court’s actions and the statutory

provisions provide inadequate constitutional access to DNA evidence that can be subjected

to testing.

       Plaintiff’s request will only be ordered if the court finds a reasonable probability

that the Movant would not have been convicted if favorable results had been obtained

through DNA testing at the time of the original prosecution. Plaintiff argued in state court

that that a reasonable probability has defined in United States v. Bagley, 473 US 667, 105

(1985) as evidence sufficient to “undermine confidence” in the outcome of the proceeding.



                                               8
         Case 5:19-cv-00277-SLP Document 1 Filed 03/25/19 Page 9 of 12



      While favorable results of DNA would certainly alter the jury’s determination or

the charging power of the State, § 1373.4 provides an unconstitutional discretionary

mechanism for the State Court to deny relief rendering the state procedure constitutionally

inadequate for access to the DNA evidence. Whether it is biological evidence, biological

material, or any biological evidence or material that can be obtained from any other

evidence creates a presumption of entitlement under the statute to DNA testing. A state

court cannot arbitrarily determine there would be no reasonable probability that the

outcome of the proceedings would have been different as 22 O.S. § 1373.4(A)(1) provides:

      A. After the motion requesting forensic DNA testing and subsequent
         response have been filed, the sentencing court shall hold a hearing to
         determine whether DNA forensic testing will be ordered. A court shall
         order DNA testing only if the court finds:

             1.     A reasonable probability that the Plaintiff would not have been
                    convicted if favorable results had been obtained through DNA
                    testing at the time of the original prosecution;

              2.    The request for DNA testing is made to demonstrate the
                    innocence of the convicted person and is not made to
                    unreasonably delay the execution of the sentence or the
                    administration of justice;

              3.    One or more of the items of evidence the convicted person
                    seeks to have tested still exists;

              4.    The evidence to be tested was secured in relation to the
                    challenged conviction and either was not previously subject to
                    DNA testing or, if previously tested for DNA, the evidence can
                    be subjected to additional DNA testing that will provide a
                    reasonable likelihood of more probative results; and

             5.     The chain of custody of the evidence to be tested is sufficient
                    to establish that the evidence has not been substituted,
                    tampered with, replaced or altered in any material respect or, if
                    the chain of custody does not establish the integrity of the

                                            9
        Case 5:19-cv-00277-SLP Document 1 Filed 03/25/19 Page 10 of 12



                     evidence, the testing itself has the potential to establish the
                     integrity of the evidence. For purposes of this act, evidence that
                     has been in the custody of law enforcement, other government
                     officials or a public or private hospital shall be presumed to
                     satisfy the chain-of-custody requirement of this subsection
                     absent specific evidence of material tampering, replacement or
                     alteration.

       Plaintiff states the provisions set forth under 22 O.S.2013 § 1373.2(A) (1-5)

established a legislative intent for persons eligible for seeking DNA testing which provides:

       A.     Notwithstanding any other provision of law concerning post-
       conviction relief, a person convicted of a violent felony crime or who has
       received a sentence of twenty-five (25) years or more and who asserts that
       he or she did not commit such crime may file a motion in the sentencing court
       requesting forensic DNA testing of any biological material secured in the
       investigation or prosecution attendant to the challenged conviction. Persons
       eligible for testing shall include any and all of the following:

              1.     Persons currently incarcerated, civilly committed, on
                     parole or probation or subject to sex offender registration;

              2.     Persons convicted on a plea of not guilty, guilty or nolo
                     contendere;

              3.     Persons deemed to have provided a confession or admission
                     related to the crime, either before or after conviction of the
                     crime; and

              4.     Persons who have discharged the sentence for which the
                     person was convicted.

       Plaintiff argues because of the wide sweeping language used in the “Post-

Conviction DNA Act” under the above referenced provision 22 O.S. § 1373.2(A) (1-5)

limiting access to DNA evidence when a Plaintiff meets the threshold requirements is an

unconstitutional denial of due process. The statutes giving the court discretion to make

determinations under 22 O.S. § 1373.4(A)(1) provides an unconstitutional access to


                                             10
          Case 5:19-cv-00277-SLP Document 1 Filed 03/25/19 Page 11 of 12



evidence. Plaintiff is entitled to access the biological material secured in the investigation

for purposes of demonstrating factual innocence.

 VIII.          RELIEF REQUESTED

         Plaintiff requests access to the Samsung cell phone, by transferring the chain of

custody to the “DNA reference lab” at 5819 NW Loop 410, San Antonio, TX 78238 and

delivered to Dr. Salih. After testing is complete custody of the evidence will be transferred

back to the current custodian. This relief should be granted without delay.

   IX.          EXHAUSTION OF STATE COURT REMEDIES

         Plaintiff has sought relief in the State Courts with that relief being denied. There is

no other remedy which exists at law.

    X.          CERTIFICATION AND CLOSING

        I certify to the best of my knowledge, information, and belief that this complaint:
(1) is not being presented for an improper purpose, such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Rule 11.

                                                    Respectfully Submitted,


                                                    /s/ DEBRA K. HAMPTON
                                                    DEBRA K. HAMPTON, OBA # 13621
                                                    Hampton Law Office, PLLC
                                                    3126 S. Blvd., # 304
                                                    Edmond, OK 73013
                                                    (405) 250-0966
                                                    (866) 251-4898 (fax)
                                                    hamptonlaw@cox.net
                                                    Attorney for Plaintiff


                                               11
        Case 5:19-cv-00277-SLP Document 1 Filed 03/25/19 Page 12 of 12



                            CERTIFICATE OF SERVICE


      I hereby certify that on this 25th day of March, 2019, I served the attached document
by mailing to the Plaintiff as he is not registered participants of the ECF System:

 Elbryan D. Neal # 500033
 CCF
 3200 S. Kings Highway
 Cushing, OK 74023
                                                 /s/ DEBRA K. HAMPTON
                                                 DEBRA K. HAMPTON




                                            12
